Case: 13-13500    Date Filed: 12/16/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13500
                      ________________________

              D.C. Docket No. 6:12-cr-00018-BAE-GRS-17



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

TERRANCE GERARD STANTON,
a.k.a. T-Bone,
RODNEY LORENZO SCOTT,
a.k.a. Rocket G.,

                                              Defendants - Appellants.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (December 16, 2014)

Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-13500     Date Filed: 12/16/2014   Page: 2 of 4


      Co-defendants Terrance Stanton and Rodney Scott each appeal their total

sentences of life imprisonment. Stanton and Scott were tried jointly over the

course of a three-day trial by jury. The jury found Stanton guilty of one count of

conspiracy with intent to distribute controlled substances, in violation of 21 U.S.C.

§ 846, one count of distributing cocaine, in violation of 21 U.S.C. § 841, and seven

counts for the use of a communication facility, in violation of 21 U.S.C. § 843(b).

The jury found Scott guilty of one count of conspiracy with intent to distribute

controlled substances, in violation of 21 U.S.C. § 846, and three counts for the use

of a communication facility, in violation of 21 U.S.C. § 843(b). After the district

court imposed its sentence, both Stanton and Scott timely appealed.

      On appeal, Stanton and Scott raise the following issues:

      1. Whether the district court abused its discretion by admitting recorded
         conversations into evidence at trial without first laying the proper
         foundation for the identity of the speakers?

      2. Whether the district court abused its discretion by admitting the
         government’s charts into evidence without first requiring the government
         to lay a proper foundation?

      3. Whether the district court abused its discretion by admitting evidence of
         Stanton’s prior convictions under Federal Rule of Evidence 404(b)?

      4. Whether the district court committed plain error by admitting into
         evidence Scott’s prior convictions as substantive evidence of Scott’s
         participation in the conspiracy?

      5. Whether the district court abused its discretion by admitting into
         evidence photographs of Scott’s drug-related tattoos as substantive
         evidence of his participation in the conspiracy?
                                          2
        Case: 13-13500    Date Filed: 12/16/2014   Page: 3 of 4




6. Whether the district court committed reversible error by admitting into
   evidence Scott’s tax history or lack thereof?

7. Whether the district court abused its discretion when it admitted the state
   parole office’s records regarding Scott’s contact telephone number?

8. Whether the district court abused its discretion by limiting inquiry into
   witness Matthew Hawkins’s prior criminal conduct to conduct that
   resulted in a conviction?

9. Whether the district court committed clear error when calculating
   Stanton’s sentence by considering prior convictions as part of Stanton’s
   criminal history, rather than considering those prior convictions as part of
   the instant conspiracy?

10. Whether the district court committed reversible error by failing to
   consider prior state court sentences as separate cases for recidivist
   purposes and pursuant to 21 U.S.C. § 841(b)(1)(A)?

11. Whether the district court committed clear error when estimating the
   drug quantity attributable to Stanton’s offense?

12. Whether the district court committed clear error when it applied a two-
   level enhancement for Stanton’s use of a firearm during the commission
   of the offense?

13. Whether the district court committed clear error when it applied a three-
   level enhancement for Stanton’s role as a supervisor during the
   commission of the offense?

14. Whether the district court committed clear error when it applied a three-
   level enhancement for Scott’s role as a supervisor during the commission
   of the offense?

15. Whether Scott’s sentence was excessive and constituted cruel and
   unusual punishment in violation of the Eighth Amendment?

16. Whether the district court committed reversible error when it found
   Stanton permanently ineligible for federal benefits as a result of his prior
                                   3
              Case: 13-13500     Date Filed: 12/16/2014   Page: 4 of 4


         state court convictions involving the distribution of controlled
         substances?

      After a review of the parties’ briefs and having had the benefit of oral

argument, we conclude that all of these issues lack merit, and, therefore, we affirm

both Stanton’s and Scott’s convictions and sentences.

      AFFIRMED.




                                          4